Citation Nr: 0724097	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-41 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

Bilateral hearing loss is not attributable to service and was 
not first manifest within one year of separation from 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The claimant's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in June 2005.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The Board notes that the veteran requested a copy of records 
contained in his claims file so that he could provide them to 
a private physician for an opinion.  VA provided the veteran 
with these records as well as with additional time to submit 
the private opinion.  Thereafter, he did not submit any 
additional evidence, to include a private opinion, and he 
indicated that he did not have any more evidence for VA.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reveal that on entrance 
examination, the veteran's hearing test on whispered voice 
testing yielded results of 15/15, bilaterally.  Subsequently, 
the veteran was seen for ear pain, mostly on the left side, 
in July 1963.  He was provided antibiotics.  The veteran 
reported in August 1963 that he still had an ear ache, mostly 
on the left side.  He was given Penicillin.  About 10 days 
later, the veteran was feeling better.  

In April 1965, the veteran was afforded a separation 
examination.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows in the chart below.  
The examiner indicated that the veteran's hearing was normal.  

Since November 1, 1967, audiometric results have been 
reported in standards set forth by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  Service department audiometric charts 
dated after November 1, 1967 are presumed to be in ISO-ANSI 
units unless otherwise specified, while such charts in VA 
medical records dated after June 30, 1966, are similarly 
presumed to be in ISO-ANSI units.  In order to facilitate 
data comparison, the ASA standards have been converted to 
ISO-ANSI standards and are represented by the figures in 
parentheses below.




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-10(0)
-10(0)
N/A
-5(0)
LEFT
-5(10)
-5(5)
-5(5)
N/A
-5(0)

Post-service, the veteran was afforded audiological 
examination by private examiners.  To the extent that the 
reports contain audiometric findings in graphical format, the 
Board cannot interpret these findings.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  However, the reports also 
contained written information.  

In August 1977, the veteran underwent audiometric testing.  
The findings were written on a chart.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
40
LEFT
5
5
5
65
70

The veteran reported having ear problems for 3-4 years.  The 
veteran related that he had problems with his ears plugging 
up and having a lot of wax in them.  The examiner indicated 
that the veteran had bilateral high frequency sensorineural 
hearing loss, mild right and moderate left.  It was noted 
that the veteran used to do a lot of shooting.  Currently, he 
was teaching shop courses and therefore was exposed to a fair 
amount of noise.  

In January 1996, it was noted that the veteran had asymmetric 
sensorineural hearing loss.  There was good speech 
understanding in quiet.  His results had not changed much 
since 1977.  Speech discrimination was 96 percent in the 
right ear and 92 percent in the left ear.  

In July 2004, N.J.H., CCCA, stated that the veteran had 
borderline normal hearing from 250-1500 Hertz, bilaterally, 
with a mild sloping to moderately severe sensorineural 
hearing loss in the right ear and a moderate sloping to 
severe sensorineural hearing loss in the left ear from 2000 
to 8000 Hertz.  Speech discrimination was good in the right 
ear and fair in the left ear.  The assessment was mild to 
moderately severe sensorineural hearing loss in the right ear 
and a moderate sloping to severe sensorineural hearing loss 
in the left ear from 2000-8000 Hertz.  

In April 2005, correspondence was received from the veteran's 
spouse, who is a retired registered nurse.  She stated that 
she started dating the veteran in 1962 and married him in 
1967.  She indicated that before the veteran entered service, 
she did not notice any problems with hearing.  After the 
veteran returned from service, he complained of ringing in 
his ears.  He told his spouse that he had noise exposure to 
jet engines when he flew to Germany.  His hearing worsened 
and he had it checked.  She stated that their children also 
complained about the veteran's poor hearing while they were 
growing up.  It was her opinion that the veteran's hearing 
was damaged from the noise exposure incidents that he 
experienced when he was in the Army and the hearing loss had 
progressively worsened over the years.  

The veteran submitted correspondence in which he indicated 
that he worked as a teacher until he retired in 1998.  He 
stated that his job was not noisy.  The veteran indicated 
that although a private report indicated that he had had ear 
problems for 3-4 years, what he actually indicated was that 
he had had ringing in his ear since service which had 
worsened in the last 3-4 years.  The veteran related that his 
post-service noise exposure was limited to when he shot 
"trap."  However, he always wore ear plugs so that his 
hearing would not be damaged further.  Although his father 
had experienced ear problems, this was due to a hunting 
accident when part of his ear was shot off.  There was no 
other family history of hearing loss.  Also, the veteran 
stated that even though he taught shop, it was mostly metal 
shop which did not involve noisy equipment; otherwise, he 
taught computer science and drafting.  The veteran indicated 
that his physician was probably trying to discern the 
etiology of his hearing loss and had he known that, he would 
have reported the inservice noise exposure.  However, he was 
more concerned about getting help for his hearing.  

The veteran stated that his hearing loss occurred which he 
was in basic training.  He had to crawl through an obstacle 
course with barbed wire and machine guns firing.  Also, 
explosives were set off right next to him.  After he made it 
through the course, he could hardly hear for several days.  
He felt like his head was in a tunnel.  Later, when he flew 
to Germany, the jet engine noise further hurt his ears.  He 
noticed that his ears were ringing and this ringing never 
went away.  His ears were also inflamed and it took several 
months to clear them up.  He said that the discharge physical 
was rushed in order for him to be processed out.  

In June 2005, the veteran was afforded a VA examination.  The 
claims file was reviewed.  The veteran related that he had 
military noise exposure during basic training to include 
explosion noise and on flight to Germany.  He had some 
civilian noise exposure while teaching shop.  He had some 
recreational exposure while trap shooting, but he wore 
protection.  

Currently, the veteran reported tinnitus.  The Board notes 
that the service medical records reflected diagnosis of 
tinnitus and this disorder has been service-connected.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
20
55
55
LEFT
25
20
40
85
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
The examiner indicated that the veteran had sensorineural 
hearing loss which was moderately severe.  The examiner 
opined that the hearing loss was not caused by or a result of 
military factors.  The basis for this opinion was a finding 
that the veteran's hearing was within normal limits when the 
veteran separated from service.  

In sum, the veteran's hearing acuity was within normal limits 
when he was separated from service.  During the one year 
presumptive period after service, hearing loss disability was 
not manifest nor diagnosed.  In 1977, audiological 
examination initially showed left ear hearing loss within the 
meaning of 38 C.F.R. § 3.385.  Currently, the veteran also 
has right ear hearing loss with the meaning of 38 C.F.R. 
§ 3.385, as shown on the VA examination.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
(July 3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, No. 04-0534 WL 
1745833 Vet. App. June 15, 2007). 

The veteran is competent to state that his hearing did not 
seem normal during service or since that time.  His 
statements are also credible in that regard.  However, he is 
not competent to state that his inservice episodes of noise 
exposure permanently damaged his hearing, that he had hearing 
loss as contemplated within 38 C.F.R. § 3.385 as that is not 
a simple medical deduction, or that current hearing loss is 
etiologically related to service as since an assessment 
requires medical expertise.  

The post-service private medical evidence documents the 
veteran's complaints of hearing loss since 1977, which was 
over a decade after he was separated from service.  There is 
no independent medical opinion contained in those regards 
regarding the etiology of any post-service diagnosis of 
hearing loss.  

There are two medical opinions of record concerning the 
etiology of the veteran's bilateral hearing loss.  The 
veteran's wife, a retired registered nurse, opined that 
inservice noise exposure damaged the veteran's hearing and 
resulted in current hearing loss.  The basis of her opinion 
is her observation of the veteran's normal hearing before 
service and his progressively deteriorating hearing since his 
return from service.  She does not cite to any specific 
audiometric testing nor does she address the veteran's normal 
audiological findings on his separation examination.  

The other opinion is the opinion of the VA examiner.  The VA 
examiner is an audiologist.  She reviewed the claims file.  
She examined the veteran and performed audiological testing.  
She provided an opinion that current bilateral hearing loss 
was not caused by or a result of military factors.  The basis 
for this opinion was a finding that the veteran's hearing was 
within normal limits when the veteran separated from service.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Board finds the opinion of the VA examiner 
to be more probative.  The Court has held that health care 
professionals are competent to offer opinions as to the 
etiology of a disability.  See Goss; Williams v. Brown, 4 
Vet. App. 270, 273 (1993).  Thus, the opinion of the 
veteran's spouse is competent and probative.  However, the VA 
examiner's opinion, which is also competent and probative, 
was rendered by an audiologist who is a specialist in the 
field of audiology.  The veteran's spouse does not have the 
same level of medical expertise in that field.  Further, the 
VA examiner reviewed the record and examined the prior 
audiology tests.  The veteran's inservice noise exposure was 
considered.  Even assuming the veteran's spouse also had the 
opportunity to perform such a review, she did not comment on 
the normal findings at separation.  As such, her opinion is 
not as thorough as the opinion provided by the audiologist, 
who also has more expertise in that field.  

The Board therefore attaches more probative value to the VA 
medical opinion of the audiologist, as it was provided by a 
person with expertise in audiology and is also well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


